Exhibit 10(b)

EXECUTION COPY

AGREEMENT

This Agreement, dated June 27, 2016 (this “Agreement”), is by and among the
persons and entities listed on Schedule A hereto (collectively, the “Icahn
Group”, and individually a “member” of the Icahn Group) and Xerox Corporation
(the “Company”).

WHEREAS the Company has announced its intention to consummate the separation
(the “Separation”) of the Company’s business processing outsourcing business
(“SpinCo”) into its own publicly traded company;

WHEREAS, the Board (as defined below), in exercising its independent judgment
and prior to entering into the Existing Settlement Agreement (as defined below),
determined that the individuals listed on Schedule B of the Existing Settlement
Agreement would be qualified to serve on the SpinCo board of directors (the
“SpinCo Board”) due to their particular expertise, including relating to
separations involving public companies; and

WHEREAS, any individuals nominated by the Icahn Group to serve on the SpinCo
Board will be subject to Board approval (not to be unreasonably withheld,
conditioned or delayed) but, in the case of any individual listed on Schedule B
of the Existing Settlement Agreement, such Board approval has already been
granted.

In consideration of and reliance upon the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

1. Company Board.

 

  (a) The Company will on the date hereof add Jonathan Christodoro (the “Icahn
Designee”) to the current board of directors of the Company (the “Board”) by
increasing the size of the Board by one seat and appointing the Icahn Designee
to fill the resulting vacancy. Concurrently with his appointment to the Board,
Mr. Christodoro will be appointed to (i) the Finance Committee of the Board and
(ii) the Corporate Governance Committee of the Board. Mr. Christodoro will have
the same right as other members of the Board to be invited to attend, as an
observer and without voting rights, meetings of committees of the Board of which
Mr. Christodoro is not a member. Except as otherwise agreed by the parties, the
parties acknowledge and agree that the Icahn Designee under this Agreement
cannot be the same person as any of the Icahn Designees under the Existing
Settlement Agreement (as defined below).

 

  (b)

Should the Icahn Designee resign from the Board or be rendered unable to, or
refuse to be appointed to, or for any other reason fail to serve on or is not
serving on, the Board (other than due to an Ownership Trigger Event), including,
for the avoidance of doubt, following the effective time of the Separation (the
“Separation Effective Time”) the Icahn Group shall be entitled to designate, and
the Company shall cause to be appointed as a member of the Board, a replacement
(a “Replacement Designee”) that is approved by the Company (such approval not to
be unreasonably withheld, conditioned or delayed), provided that, if such



--------------------------------------------------------------------------------

  Replacement Designee is employed by Icahn Enterprises L.P. or Icahn Capital LP
and listed on Schedule B hereto, the selection of such member shall not be
subject to approval by the Company (an “Acceptable Replacement Designee”) (and
if such proposed Replacement Designee is not an Acceptable Replacement Designee,
the Icahn Group shall be entitled to continue designating a Replacement Designee
until such proposed Replacement Designee is an Acceptable Replacement Designee).
Any such Replacement Designee who becomes a Board member in replacement of the
Icahn Designee shall be deemed to be the Icahn Designee for all purposes under
this Agreement.

 

  (c) So long as the Icahn Designee is a member of the Board: (1) the Board will
not form an executive committee of the Board or any other committee of the Board
with functions similar to those customarily granted to an executive committee
unless, in each case, the Icahn Designee is a member; and (2) all Board
consideration of, and voting with respect to, any tender offer or exchange
offer, merger, acquisition, business combination, reorganization, restructuring,
recapitalization, sale or acquisition of material assets, liquidation or
dissolution, in each case involving the Company or any of its Subsidiaries or
its or their securities or a material amount of the assets or businesses of the
Company or any of its Subsidiaries, and any material financing transactions and
appointment and employment of executive officers, will take place only at the
full Board level or in committees of which the Icahn Designee is a member.

 

  (d) From and after the date of this Agreement, for any annual meeting of the
stockholders of the Company, including, for the avoidance of doubt, any meeting
after the Separation Effective Time, so long as the Icahn Designee is on the
Board, the Company shall notify the Icahn Group in writing no less than 45
calendar days before the advance notice deadline set forth in the Company
by-laws if the Icahn Designee is to be nominated by the Company for election as
a director at such meeting. If the Icahn Group is notified by the Company that
the Icahn Designee is to be nominated, the Company shall use its reasonable best
efforts to cause the election of the Icahn Designee to the Board at such meeting
(including listing the Icahn Designee in the proxy statement and proxy card
prepared, filed and delivered in connection with such meeting and recommending
that the Company’s stockholders vote in favor of the election of the Icahn
Designee (along with all other Company nominees) and otherwise supporting him or
her for election in a manner no less rigorous and favorable than the manner in
which the Company supports its other nominees in the aggregate). The Icahn Group
agrees to provide, or cause to be provided, to the Company such information as
is required to be disclosed in proxy statements under applicable law or is
otherwise necessary for appointment of the Icahn Designee to the Board or
inclusion of the Icahn Designee on a slate of directors, as applicable.

 

  (e)

Notwithstanding anything to the contrary in this Agreement, if at any time after
the date of this Agreement, the members of the Icahn Group (together with their
controlled Affiliates) collectively cease to have Beneficial Ownership of at
least 4.9% of the outstanding Voting Securities (as defined below) of the
Company (an

 

2



--------------------------------------------------------------------------------

  “Ownership Trigger Event”), then (x) the Icahn Group shall cause the Icahn
Designee to promptly tender his or her resignation from the Board and any
committee of the Board on which he or she may be a member and (y) the Company
shall have no further obligations under this Agreement.

 

  (f) In furtherance of the foregoing, the Icahn Designee shall, prior to his or
her appointment to the Board, and each member of the Icahn Group shall cause the
Icahn Designee to, execute an irrevocable resignation in the form attached
hereto as Exhibit A.

 

2. Company Standstill. No member of the Icahn Group shall, directly or
indirectly, from the date of this Agreement to the later of (a) the date that no
Icahn Designee serves on the Board and (b) the earlier of (i) the Separation
Effective Time, (ii) December 31, 2016 and (iii) any public announcement by the
Company that it is no longer proceeding with the Separation (such period, the
“Company Standstill Period”), with respect to the Company and its controlled
Affiliates which are not publicly traded entities, so long as the Company has
not materially breached this Agreement and failed to cure such breach within
five business days of written notice from the Icahn Group specifying any such
breach:

 

  (a) solicit proxies or written consents of stockholders or conduct any other
type of referendum (binding or non-binding) with respect to, or from the holders
of, the Voting Securities of the Company, or become a “participant” (as such
term is defined in Instruction 3 to Item 4 of Schedule 14A promulgated under the
Exchange Act) in or assist any third party in any “solicitation” of any proxy,
consent or other authority (as such terms are defined under the Exchange Act) to
vote or withhold from voting any Voting Securities of the Company (other than
such encouragement, advice or influence that is consistent with Company
management’s recommendation in connection with such matter);

 

  (b) encourage, advise or influence any other person or assist any third party
in so encouraging, assisting or influencing any person with respect to the
giving or withholding of any proxy, consent or other authority to vote or in
conducting any type of referendum (other than such encouragement, advice or
influence that is consistent with Company management’s recommendation in
connection with such matter);

 

  (c) form or join in a partnership, limited partnership, syndicate or a “group”
as defined under Section 13(d) of the Exchange Act, with respect to the Voting
Securities of the Company, or otherwise support or participate in any effort by
a third party with respect to the matters set forth in this Section 2;

 

  (d) present (or request to present) at any annual meeting or any special
meeting of the Company’s stockholders, any proposal for consideration for action
by stockholders or propose (or request to propose) any nominee for election to
the Board or seek representation on the Board (in each case except pursuant to
Section 1(c)) or the removal of any member of the Board;

 

3



--------------------------------------------------------------------------------

  (e) grant any proxy, consent or other authority to vote with respect to any
matters (other than to the named proxies included in the Company’s proxy card
for any annual meeting or special meeting of stockholders) or deposit any Voting
Securities of the Company in a voting trust or subject them to a voting
agreement or other arrangement of similar effect (excluding customary brokerage
accounts, margin accounts, prime brokerage accounts and the like), in each case,
except as provided in Section 3 below;

 

  (f) call or seek to call any special meeting of the Company or make any
request under Section 624 of the Business Corporation Law of the State of New
York or other applicable legal provisions regarding inspection of books and
records or other materials (including stocklist materials) of the Company or any
of its subsidiaries;

 

  (g) institute, solicit, assist or join, as a party, any litigation,
arbitration or other proceeding against or involving the Company or any of its
current or former directors or officers (including derivative actions) other
than to enforce the provisions of this Agreement;

 

  (h) seek, propose, participate in, facilitate or assist any third party to
seek or propose any merger, consolidation, business combination, tender or
exchange offer, sale or purchase of assets, sale or purchase of securities,
dissolution, liquidation, restructuring, recapitalization, extraordinary
dividend, significant share repurchase or similar transaction involving the
Company or any of its non-publicly traded controlled Affiliates (other than
SpinCo after the Separation Effective Time) (collectively, a “Company
Extraordinary Transaction”); provided that the members of the Icahn Group shall
be permitted to sell or tender their Voting Securities of the Company, and
otherwise receive consideration, pursuant to any Company Extraordinary
Transaction and provided, further that (without limiting the following clause
(i)) the Company may waive the restrictions in this clause (h) with the approval
of the Board and provided, further, that from the commencement by a third party
(not a party to this Agreement or an Affiliate of a party) of any bona fide
tender or exchange offer that is not recommended by the Board in its
Recommendation Statement on Schedule 14D-9 which, if consummated, would
constitute a Company Extraordinary Transaction, then the Icahn Group shall
similarly be permitted to commence a tender or exchange offer for all of the
Voting Securities of the Company at the same or higher consideration per share;

 

  (i) request, directly or indirectly, any amendment or waiver of the foregoing
in a manner that would reasonably likely require public disclosure by the Icahn
Group or the Company.

Notwithstanding the foregoing, nothing in this Section 2 shall prevent the Icahn
Designee acting in his or her capacity as a director of the Company from raising
any such matters at the Board.

From the date of this Agreement until the end of the Company Standstill Period,
(1) the Icahn Group shall not directly or indirectly make, or cause to be made,
by press release or

 

4



--------------------------------------------------------------------------------

similar public statement to the press or media (including social media), or in
an SEC or other public filing, any statement or announcement that disparages (as
distinct from objective statements reflecting business criticism of the Company
but neither with respect to its individual directors or officers nor statements
relating to, in connection with or with respect to the Separation (provided that
the Icahn Group shall provide advance notice of, and a copy of, any written
statement before it is made)) the Company or any of its officers or directors
with respect to matters relating to their service at the Company (including any
former officers or directors); and (2) neither the Company nor any of its
officers or directors shall directly or indirectly make, or cause to be made, by
press release or similar public statement to the press or media (including
social media), or in an SEC or other public filing, any statement or
announcement that disparages (as distinct from objective statements reflecting
business criticism (provided that the Company shall provide advance notice of,
and a copy of, any written statement before it is made)) any member of the Icahn
Group or any of its current or former officers or directors with respect to
matters relating to the Company. For the avoidance of doubt, the foregoing
restrictions shall not be deemed to apply to advisors of the Icahn Group or the
Company who are not acting at the behest of such party.

From the date of this Agreement until the end of the Company Standstill Period,
(1) the Icahn Group shall not permit any Icahn Affiliate to do any of the items
in this Section 2 that the Icahn Group is restricted from doing and shall not
publicly encourage or support any other person to take any of the actions
described in this Section 2 that the Icahn Group is restricted from doing and
(2) the Company shall not permit any of its controlled Affiliates to do any of
the items in this Section 2 that the Company is restricted from doing and shall
not publicly encourage or support any other person to take any of the actions
described in this Section 2 that the Company is restricted from doing.

 

3. Company Voting Commitment. During the Company Standstill Period, unless the
Company has materially breached this Agreement and failed to cure within five
business days following receipt of written notice from the Icahn Group
specifying such breach, the Icahn Group shall (A) cause, in the case of all
Voting Securities of the Company owned of record, and (B) instruct the record
owner, in the case of all shares of Voting Securities of the Company
Beneficially Owned but not owned of record, directly or indirectly, by it, or by
any controlled Affiliates of the members of the Icahn Group (such controlled
Affiliates, collectively and individually, the “Icahn Affiliates”), as of the
record date for all future meetings of stockholders of the Company (whether
annual or special and whether by vote or written consent) at which directors are
elected and the Icahn Designee is on the Company’s slate of nominees, in each
case that are entitled to vote at all such future meetings of stockholders of
the Company or at any adjournments or postponements thereof, to be present for
quorum purposes and to be voted (x) for all directors nominated by the Board for
election at all such meetings of stockholders of the Company and (y) against any
directors proposed that are not nominated by the Board for election at all such
meetings of stockholders of the Company. Except as provided in the foregoing
sentence, the Icahn Group shall not be restricted from voting “For”, “Against”
or “Abstaining” from any other proposals at such future meetings of stockholders
of the Company.

 

5



--------------------------------------------------------------------------------

4. SpinCo Voting Commitment. During the SpinCo Standstill Period (as defined in
the Existing Settlement Agreement), unless SpinCo has materially breached the
Existing Settlement Agreement and failed to cure within five business days
following receipt of written notice from the Icahn Group specifying such breach,
the Icahn Group shall (A) cause, in the case of all Voting Securities of SpinCo
owned of record, and (B) instruct the record owner, in the case of all shares of
Voting Securities of SpinCo Beneficially Owned but not owned of record, directly
or indirectly, by it, or by any Icahn Affiliates, as of the record date for all
future meetings of stockholders of SpinCo (whether annual or special and whether
by vote or written consent) at which directors are elected and an Icahn Designee
(as defined in the Existing Settlement Agreement) is on SpinCo’s slate of
nominees, in each case that are entitled to vote at all such future meetings of
stockholders of SpinCo or at any adjournments or postponements thereof, to be
present for quorum purposes and to be voted (x) for all directors nominated by
the board of directors of SpinCo (the “SpinCo Board”) for election at all such
meetings of stockholders of SpinCo and (y) against any directors proposed that
are not nominated by the SpinCo Board for election at all such meetings of
stockholders of SpinCo. Except as provided in the foregoing sentence, the Icahn
Group shall not be restricted from voting “For”, “Against” or “Abstaining” from
any other proposals at such future meetings of stockholders of SpinCo. As used
in this Agreement, the term “Existing Settlement Agreement” means the Agreement
dated January 28, 2016, by and among the Company and the entities listed on
Schedule A thereto.

 

5. Public Announcement. No earlier than 4:00 p.m., New York City time, on June
27, 2016, the Company and the Icahn Group shall announce this Agreement and the
material terms hereof by means of a press release in the form attached hereto as
Exhibit B (the “Press Release”). Neither the Company nor the Icahn Group shall
make any public announcement or statement that contradicts or disagrees with the
statements made in the Press Release, except as required by law or the rules of
any stock exchange or with the prior written consent of the other party.

 

6. Representations and Warranties of All Parties; Representations and Warranties
of the Icahn Group.

 

  (a) Each of the parties represents and warrants to the other party that: (a)
such party has all requisite company power and authority to execute and deliver
this Agreement and to perform its obligations hereunder; (b) this Agreement has
been duly and validly authorized, executed and delivered by it and is a valid
and binding obligation of such party, enforceable against such party in
accordance with its terms; (c) this Agreement will not result in a violation of
any terms or conditions of any agreements to which such person is a party or by
which such party may otherwise be bound or of any law, rule, license,
regulation, judgment, order or decree governing or affecting such party; and (d)
there is currently no pending or outstanding litigation between the Icahn Group
and the Company or Affiliates thereof.

 

  (b)

Each member of the Icahn Group jointly represents and warrants that, as of the
date of this Agreement, (i) the Icahn Group collectively Beneficially Own, an
aggregate

 

6



--------------------------------------------------------------------------------

  of 99,030,026 shares of Common Stock, par value $1.00, of the Company (“Common
Stock”); and (ii) except for such ownership, no member of the Icahn Group,
individually or in the aggregate with all other members of the Icahn Group and
Icahn Affiliates, has any other Beneficial Ownership of, and/or economic
exposure to, any Voting Securities of the Company, including through any
derivative transaction described in the definition of “Beneficial Ownership”
above. As used in this Agreement, the term “Voting Securities” means common
stock or such other equity securities of the Company having the power to vote in
the election of members of the board of directors of the Company and shall
include securities convertible into, or exercisable or exchangeable for such
common stock or such other equity securities, whether or not subject to the
passage of time or other contingencies, “Beneficial Ownership” of “Voting
Securities” means ownership of: (i) Voting Securities, (ii) rights or options to
own or acquire any Voting Securities (whether such right or option is
exercisable immediately or only after the passage of time or upon the
satisfaction of one or more conditions (whether or not within the control of
such person), compliance with regulatory requirements or otherwise) and (iii)
any other economic exposure to Voting Securities, including through any
derivative transaction that gives any such person or any of such person’s
controlled Affiliates the economic equivalent of ownership of an amount of
Voting Securities due to the fact that the value of the derivative is explicitly
determined by reference to the price or value of Voting Securities, or which
provides such person or any of such person’s controlled Affiliates an
opportunity, directly or indirectly, to profit, or to share in any profit,
derived from any increase in the value of Voting Securities, in any case without
regard to whether (x) such derivative conveys any voting rights in Voting
Securities to such person or any of such person’s Affiliates, (y) the derivative
is required to be, or capable of being, settled through delivery of Voting
Securities, or (z) such person or any of such person’s Affiliates may have
entered into other transactions that hedge the economic effect of such
Beneficial Ownership of Voting Securities and “Affiliate” shall have the meaning
set forth in Rule 12b-2 promulgated by the SEC under the Exchange Act. “SEC”
shall mean the U.S. Securities and Exchange Commission.

 

7. Confidentiality Agreement. The Company hereby agrees that the Icahn Designee
is permitted to and may provide confidential information subject to and in
accordance with the terms of the Confidentiality Agreement. During the Company
Standstill Period, the Board shall not adopt a policy precluding members of the
Board from speaking to Mr. Icahn, and if asked by any Board member, the Company
will advise such Board member that he or she may speak to Mr. Icahn (but subject
to the Confidentiality Agreement), if they are willing to do so (but may caution
them regarding specific matters, if any, that involve conflicts between the
Company and the Icahn Group). “Confidentiality Agreement” means the
Confidentiality Agreement, dated May 12, 2016, between the Company, Jonathan
Christodoro and each of the other persons listed in Schedule A thereto.

 

8.

Remedies; Forum and Governing Law. The parties hereto recognize and agree that
if for any reason any of the provisions of this Agreement are not performed in
accordance with their specific terms or are otherwise breached, immediate and
irreparable harm or injury

 

7



--------------------------------------------------------------------------------

  would be caused for which money damages would not be an adequate remedy.
Accordingly, each party agrees that in addition to other remedies the other
party shall be entitled to at law or equity, the other party shall be entitled
to an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement exclusively in
the Court of Chancery or other federal or state courts of the State of Delaware.
In the event that any action shall be brought in equity to enforce the
provisions of this Agreement, no party shall allege, and each party hereby
waives the defense, that there is an adequate remedy at law. Furthermore, each
of the parties hereto (a) consents to submit itself to the personal jurisdiction
of the Court of Chancery or other federal or state courts of the State of
Delaware in the event any dispute arises out of this Agreement or the
transactions contemplated by this Agreement, (b) agrees that it shall not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court, (c) agrees that it shall not bring any action
relating to this Agreement or the transactions contemplated by this Agreement in
any court other than the Court of Chancery or other federal or state courts of
the State of Delaware, and each of the parties irrevocably waives the right to
trial by jury, (d) agrees to waive any bonding requirement under any applicable
law, in the case any other party seeks to enforce the terms by way of equitable
relief and (e) irrevocably consents to service of process by a reputable
overnight mail delivery service, signature requested, to the address of such
party’s principal place of business or as otherwise provided by applicable law.
THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING VALIDITY,
INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO
CONTRACTS EXECUTED AND TO BE PERFORMED WHOLLY WITHIN SUCH STATE WITHOUT GIVING
EFFECT TO THE CHOICE OF LAW PRINCIPLES OF SUCH STATE.

 

9. No Waiver. Any waiver by any party of a breach of any provision of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement. The failure of a party to insist upon strict adherence to any term of
this Agreement on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.

 

10. Entire Agreement. This Agreement and the Existing Settlement Agreement
contain the entire understanding of the parties with respect to the subject
matter hereof and thereof and this Agreement may be amended only by an agreement
in writing executed by the parties hereto.

 

8



--------------------------------------------------------------------------------

11. Notices. All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served, if (a) given by
telecopy and email, when such telecopy and email is transmitted to the telecopy
number set forth below and sent to the email address set forth below and the
appropriate confirmation is received or (b) if given by any other means, when
actually received during normal business hours at the address specified in this
subsection:

 

  If to the Company:       

Xerox Corporation

      

P.O. Box 4505, 45 Glover Avenue

      

Norwalk, CT 06850

      

Attention: General Counsel

      

Facsimile: (203) 849-5152

      

Email: don.liu@xerox.com

       With a copy to (which shall not constitute notice):     

Cravath, Swaine & Moore LLP

      

825 Eighth Avenue

      

New York, New York 10019

      

Attention: Robert I. Townsend, III

  O. Keith Hallam, III     

Facsimile: (212) 474-3700

  (212) 474-3700     

Email: rtownsend@cravath.com

  khallam@cravath.com     

If to the Icahn Group:

      

Icahn Associates Corp.

      

767 Fifth Avenue, 47th Floor

      

New York, New York 10153

      

Attention: Carl C. Icahn

  Keith Cozza     

Facsimile: (212) 750-5807

  (212) 702-4323     

Email: sgordon@sfire.com

  kcozza@sfire.com      With a copy to (which shall not constitute notice):     

Icahn Associates Corp.

      

767 Fifth Avenue, 47th Floor

      

New York, New York 10153

      

Attention: Jesse Lynn

  Louie Pastor     

Facsimile: (917) 591-3310

  (212) 688-1158     

Email: jlynn@sfire.com

  lpastor@sfire.com   

 

12. Severability. If at any time subsequent to the date hereof, any provision of
this Agreement shall be held by any court of competent jurisdiction to be
illegal, void or unenforceable, such provision shall be of no force and effect,
but the illegality or unenforceability of such provision shall have no effect
upon the legality or enforceability of any other provision of this Agreement.

 

13. Counterparts. This Agreement may be executed in two or more counterparts
(including by facsimile or PDF) which together shall constitute a single
agreement.

 

14. Successors and Assigns. This Agreement and the rights hereunder shall not be
assignable or assigned, directly or indirectly, by operation of law or
otherwise, by any of the parties to this Agreement.

 

9



--------------------------------------------------------------------------------

15. No Third Party Beneficiaries. This Agreement is solely for the benefit of
the parties hereto and is not enforceable by any other persons; provided that
from and after the Separation Effective Time, SpinCo shall be a beneficiary of
this Agreement and shall be entitled to enforce Section 4 hereof. Following the
Separation Effective Time, SpinCo shall have no liability, rights or obligations
with respect to the covenants and agreements (or liabilities, rights or
obligations) of the Company contained in the Existing Settlement Agreement or
this Agreement and the Company shall have no liability, rights or obligations
with respect to the covenants and agreements (or liabilities, rights or
obligations) of SpinCo contained in the Existing Settlement Agreement or this
Agreement.

 

16. Fees and Expenses. Neither the Company, on the one hand, nor the Icahn
Group, on the other hand, will be responsible for any fees or expenses of the
other in connection with this Agreement.

 

17. Interpretation and Construction. Any reference contained herein to “Xerox
Corporation” or the “Company” shall be construed to include the Company’s
document technology business following the Separation Effective Time. Each of
the parties hereto acknowledges that it has been represented by counsel of its
choice throughout all negotiations that have preceded the execution of this
Agreement, and that it has executed the same with the advice of said independent
counsel. Each party and its counsel cooperated and participated in the drafting
and preparation of this Agreement and the documents referred to herein, and any
and all drafts relating thereto exchanged among the parties shall be deemed the
work product of all of the parties and may not be construed against any party by
reason of its drafting or preparation. Accordingly, any rule of law or any legal
decision that would require interpretation of any ambiguities in this Agreement
against any party that drafted or prepared it is of no application and is hereby
expressly waived by each of the parties hereto, and any controversy over
interpretations of this Agreement shall be decided without regards to events of
drafting or preparation. The section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. The term “including” shall be deemed to mean
“including without limitation” in all instances.

[Signature Pages Follow]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.

 

Very truly yours,
XEROX CORPORATION By:  

/s/ Ursula M. Burns

Name:   Ursula M. Burns
Title:   Chairman and Chief Executive Officer

[Signature Page to Agreement between the Icahn Group and Xerox]



--------------------------------------------------------------------------------

Accepted and agreed as of the date first written above:

 

MR. CARL C. ICAHN

/s/ Carl C. Icahn

Carl C. Icahn HIGH RIVER LIMITED PARTNERSHIP By:  

/s/ Keith Cozza

Name:   Keith Cozza Title:   Authorized Signatory HOPPER INVESTMENTS LLC By:  

/s/ Keith Cozza

Name:   Keith Cozza Title:   Authorized Signatory BARBERRY CORP. By:  

/s/ Keith Cozza

Name:   Keith Cozza Title:   Authorized Signatory ICAHN PARTNERS LP By:  

/s/ Keith Cozza

Name:   Keith Cozza Title:   Authorized Signatory ICAHN PARTNERS MASTER FUND LP
By:  

/s/ Keith Cozza

Name:   Keith Cozza Title:   Authorized Signatory ICAHN ENTERPRISES G.P. INC.
By:  

/s/ Keith Cozza

Name:   Keith Cozza Title:   Authorized Signatory

 

[Signature Page to Agreement between the Icahn Group and Xerox]



--------------------------------------------------------------------------------

ICAHN ENTERPRISES HOLDINGS L.P. By:  

/s/ Keith Cozza

Name:   Keith Cozza Title:   Authorized Signatory IPH GP LLC By:  

/s/ Keith Cozza

Name:   Keith Cozza Title:   Authorized Signatory ICAHN CAPITAL LP By:  

/s/ Keith Cozza

Name:   Keith Cozza Title:   Authorized Signatory ICAHN ONSHORE LP By:  

/s/ Keith Cozza

Name:   Keith Cozza Title:   Authorized Signatory ICAHN OFFSHORE LP By:  

/s/ Keith Cozza

Name:   Keith Cozza Title:   Authorized Signatory BECKTON CORP By:  

/s/ Keith Cozza

Name:   Keith Cozza Title:   Authorized Signatory MR. JONATHAN CHRISTODORO

/s/ Jonathan Christodoro

Jonathan Christodoro

 

[Signature Page to Agreement between the Icahn Group and Xerox]



--------------------------------------------------------------------------------

SCHEDULE A

 

 

MR. CARL C. ICAHN

HIGH RIVER LIMITED PARTNERSHIP

HOPPER INVESTMENTS LLC

BARBERRY CORP.

ICAHN PARTNERS LP

ICAHN PARTNERS MASTER FUND LP

ICAHN ENTERPRISES G.P. INC.

ICAHN ENTERPRISES HOLDINGS L.P.

IPH GP LLC

ICAHN CAPITAL LP

ICAHN ONSHORE LP

ICAHN OFFSHORE LP

BECKTON CORP.

MR. JONATHAN CHRISTODORO

 

Schedule A



--------------------------------------------------------------------------------

SCHEDULE B

 

 

SungHwan Cho

Jonathan Christodoro

Keith Cozza

Hunter C. Gary

Vincent J. Intrieri

Andrew Langham

Jesse A. Lynn

Courtney Mather

Samuel Merksamer

Louis J. Pastor

 

Schedule B



--------------------------------------------------------------------------------

EXHIBIT A

RESIGNATION

[●], 2016

Board of Directors

Xerox Corporation

45 Glover Avenue

Norwalk, CT 06850

Re:   Resignation

Ladies and Gentlemen:

This irrevocable resignation is delivered pursuant to that certain Agreement,
dated as of June 27, 2016 between Xerox Corporation and certain members of the
Icahn Group signatory thereto (the “Agreement”). Capitalized terms used herein
but not defined shall have the meaning set forth in the Agreement.

Effective only upon, and subject to, such time as the members of the Icahn Group
(together with their controlled Affiliates) cease collectively to have
Beneficial Ownership of at least 4.9% of the outstanding Voting Securities of
the Company, I hereby irrevocably resign from my position as a director of the
Company and from any and all committees of the Board on which I serve.

 

Sincerely,

 

Name:

 

A-1



--------------------------------------------------------------------------------

     LOGO [g218291ex10bpg17.jpg]           

EXHIBIT B

 

PRESS RELEASE

  

Xerox Corporation

45 Glover Avenue

P.O. Box 4505

Norwalk, CT 06856-4505

 

tel +1-203-968-3000

News from Xerox

For Immediate Release

Xerox Adds New Director to its Board

NORWALK, Conn., June 27, 2016 — Xerox (NYSE: XRX) and Carl C. Icahn announced
today that they have entered into an agreement under which Jonathan Christodoro
has been appointed to the Xerox board of directors effective immediately. Mr.
Christodoro will also join the board’s corporate governance committee and
finance committee. With the addition, the Xerox board is now comprised of nine
directors. Additional details regarding the agreement will be included in a Form
8-K to be filed by Xerox later today.

Jonathan Christodoro is Managing Director of Icahn Capital LP, a subsidiary of
Icahn Enterprises L.P., Xerox’s largest shareholder. He currently serves as a
director on the boards of American Railcar Industries, Inc., Cheniere Energy,
Inc., Enzon Pharmaceuticals, Inc., Herbalife Ltd., Lyft Inc., and PayPal
Holdings, Inc.

On January 29, 2016, Xerox announced its plans to separate into two independent,
publicly traded companies – Xerox Corporation, which will be comprised of the
company’s Document Technology and Document Outsourcing businesses, and Conduent
Incorporated, a business process services company. The company is on track to
complete the separation by the end of 2016.

About Xerox

Xerox is helping change the way the world works. By applying our expertise in
imaging, business process, analytics, automation and user-centric insights, we
engineer the flow of work to provide greater productivity, efficiency and
personalization. Our employees create meaningful innovations and provide
business process services, printing equipment, software and solutions that make
a real difference for our clients and their customers in 180 countries. Learn
more at www.xerox.com.

Forward-Looking Statements

This release contains “forward-looking statements” as defined in the Private
Securities Litigation Reform Act of 1995. The words “anticipate,” “believe,”
“estimate,” “expect,” “intend,” “will,” “should” and similar expressions, as
they relate to us, are intended to identify forward-looking statements. These
statements reflect management’s current beliefs, assumptions and expectations
and are subject to a number of factors that may cause actual results to differ
materially. Such factors include but are not limited to: changes in economic
conditions, political conditions, trade protection measures, licensing
requirements and tax matters in the United States and in the foreign countries
in which we do business; changes in foreign currency exchange rates; our ability
to successfully develop new products, technologies and service offerings and to
protect our intellectual property rights; the risk that multi-year contracts
with governmental entities could be

 

B-1



--------------------------------------------------------------------------------

terminated prior to the end of the contract term and that civil or criminal
penalties and administrative sanctions could be imposed on us if we fail to
comply with the terms of such contracts and applicable law; the risk that our
bids do not accurately estimate the resources and costs required to implement
and service very complex, multi-year governmental and commercial contracts,
often in advance of the final determination of the full scope and design of such
contracts or as a result of the scope of such contracts being changed during the
life of such contracts; the risk that subcontractors, software vendors and
utility and network providers will not perform in a timely, quality manner;
service interruptions; actions of competitors and our ability to promptly and
effectively react to changing technologies and customer expectations; our
ability to obtain adequate pricing for our products and services and to maintain
and improve cost efficiency of operations, including savings from restructuring
actions and the relocation of our service delivery centers; the risk that
individually identifiable information of customers, clients and employees could
be inadvertently disclosed or disclosed as a result of a breach of our security
systems; the risk in the hiring and retention of qualified personnel; the risk
that unexpected costs will be incurred; our ability to recover capital
investments; the risk that our Services business could be adversely affected if
we are unsuccessful in managing the start-up of new contracts; the
collectability of our receivables for unbilled services associated with very
large, multi-year contracts; reliance on third parties, including
subcontractors, for manufacturing of products and provision of services; our
ability to expand equipment placements; interest rates, cost of borrowing and
access to credit markets; the risk that our products may not comply with
applicable worldwide regulatory requirements, particularly environmental
regulations and directives; the outcome of litigation and regulatory proceedings
to which we may be a party; the possibility that the proposed separation of the
Business Process Outsourcing (BPO) business from the Document Technology and
Document Outsourcing business will not be consummated within the anticipated
time period or at all, including as the result of regulatory, market or other
factors; the potential for disruption to our business in connection with the
proposed separation; the potential that BPO and Document Technology and Document
Outsourcing do not realize all of the expected benefits of the separation; and
other factors that are set forth in the “Risk Factors” section, the “Legal
Proceedings” section, the “Management’s Discussion and Analysis of Financial
Condition and Results of Operations” section and other sections of our Quarterly
Report on Form 10-Q for the quarter ended March 31, 2016 and our 2015 Annual
Report on Form 10-K filed with the Securities and Exchange Commission. Xerox
assumes no obligation to update any forward-looking statements as a result of
new information or future events or developments, except as required by law.

-XXX-

Media Contacts:

Carl Langsenkamp, Xerox, +1-585-423-5782, Carl.Langsenkamp@xerox.com

Sean Collins, Xerox, +1-310-497-9205, Sean.Collins2@xerox.com

Note: To receive RSS news feeds, visit http://news.xerox.com. For open
commentary, industry perspectives and views visit
http://twitter.com/xerox, http://www.linkedin.com/company/xerox,
http://simplifywork.blogs.xerox.com, http://www.facebook.com/XeroxCorp or
http://www.youtube.com/XeroxCorp.

Xerox®, Xerox and Design® and Conduent are trademarks of Xerox in the United
States and/or other countries.

 

B-2